PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/349,513
Filing Date: 13 May 2019
Appellant(s): QUELLET, Christian



__________________
Andrew N. Parfomak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
The examination is in view of tetrahydrolinalool (3,7-dimethyloctan-3-ol) as perfume of group A, Eucalyptol (1,3,3-trimethyl-2-oxabiclyclo[2,2,2]octane) as perfume of group B , softener as specific consumer product.
	Claims 1-2, 4, 6-14 and 16-21 are pending, claims 1-2, 6-7, 9, 13-14 and 16-21 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 9, 13-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Struillou et al. (WO2015110568)  in view of Warr et al. (US20080176780), Creating Perfume (creating Perfume, Tetrahydrolinaolool, 01/22/2015, page 102; cited previously), Santos et al. (US7071157) and Barnabas et al. (US7012053).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Struillou et al. teaches one shell-aminoplast core shell microcapsules encapsulating a perfume oil wherein multiple microcapsules are disposed in a liquid aqueous consumer product (abstract).  The microcapsules are taught to be 1-100 um (page 6, lines 10-15). The microcapsules are expected to have good storage stability and reduced perfume leakage in aqueous surfactant rich consumer products (page 3, lines 5-10). The consumer product is taught to have microcapsules, water and at least one surfactant (page 4, lines 5-10).  The particles are taught to be dispersed in a suspension or emulsion (page 6, lines 15-25).  The slurry is aqueous based and may be used for example as liquid soap (page 12, lines 1-10), thus teaching a pourable suspension. Struillou et al. teaches home or personal care product in liquid or powder from made from the microcapsules including fabric softener (page 15, lines 10-25). The nature and type of the perfuming ingredient(s) present in the perfume oil do not warrant pure perfuming ingredients or a mixture of perfuming ingredients. According to any one of the invention's embodiments, the perfume oil represents between about 10% and 60% w/w, or even between 20% and 45% w/w, by weight, relative to the total weight of the dispersion (page 6, line 31 to page 7, line 26). In one working example, the perfume oil is mixture of perfuming oil including limonene and 8.5% of eucalyptol (page 18, table 2).
Warr et al. teaches capsules will generally have a particle size within the range form 5-100 um depending on the emulsifying conditions wherein the capsule wall thickness is from 0.025 to 1.0 um.  These parameters are preferable for the proper funtionalizing of the capsules of this invention.  If the capsule wall is to thin the capsules will be too friable for shipping and handling and if to thick the might not break when 
Creating Perfume teaches tetrahydrolinalool is a citrus, floral fresh modifier which provides a fresh and distinctive smell (page 1).
Santos et al. teaches perfume composition comprising tetrahydrolinalool at an amount of 3-45% (column 23-24, Perfume E and F) for fabric softener (claims 1-2).
	Barnabas et al. teaches fabric care compositions, methods, and articles of manufacture for treating fabrics (abstract). In a perfume composition, eucalyptol is 10% and linalool (column 104, line 1-10). In one embodiment, the composition is fabric softener composition (column 18, line 45-50).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Struillou et al.  is that Struillou et al.   do not expressly teach shell thickness of microcapsule, amount of eucalyptol and tetrahydrolinalool. This deficiency in Struillou et al.   is cured by the teachings of Warr et al., Creating Perfume, Santos et al. and Barnabas et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Struillou et al. , as Warr et al., Creating Perfume, Santos et al. and Barnabas et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have shell thickness of a microcapsule less than 0.5um and amount of amount of eucalyptol  from 10-25% because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Warr et al. teaching shell thickness of a microcapsule for encapsulation perfume oil from 0.025 to 1.0 um and Barnabas et al. teaching perfume for fabric care comparing 10% of eucalyptol, it is obvious for one of ordinary skill in the art to have shell thickness of a microcapsule less than 0.5um  and amount of amount of eucalyptol  from 10-25%, and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have a perfume composition comprising tetrahydrolinalool (3,7-dimethyloctan-3-ol) and Eucalyptol (1,3,3-trimethyl-2-oxabiclyclo[2,2,2]octane) because they are suitable perfume ingredients for fabric composition. MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since Struillou et al. teaches perfume composition comprising Eucalyptol and as mixture of perfume ingredients, Santos et al. teaches tetrahydrolinalool in perfume composition for fabric softening, Creating Perfume teaches tetrahydrolinalool providing a fresh and distinctive smell; it is advantage to include tetrahydrolinalool in the perfume composition of Struillou for fresh smell, therefore, it is obvious for one of ordinary skill in the art to have a perfume composition comprising tetrahydrolinalool 
Regarding claim 1 and 14, prior art teaches 10% of Eucalyptol, overlapped with claimed 10-25%; and 3-45% of tetrahydrolinalool, encompassing claimed 10-30%.
Regarding claim 13 and 18, since prior art teaches the same or substantially same perfume composition for fabric softener, the same or substantially same perfume composition for fabric softener is expected to have the same enhanced pre-rub performance. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 (2) Response to Argument
	Appellants argue that neither of the Struillou and Warr references would 'logically
commend itself as to suggesting a solution to providing the levels of "pre-rub performance", which is a function of undesired leakage of the perfume composition from
within the shell into a consumer product (or other composition) during pre-utilization
storage. This technical problem is particularly relevant to product compositions which
contain high levels of surfactants and/or solvents and also the provision of an intense and diffusive pre-rub odor impact once deposited on a substrate ( c.f., appellant’s
specification at p. 3, 1. 11-14). This technical problem is not at all addressed by the
Struillou and Warr references, which deficiency would not lead a skilled artisan to
consider the Creating Perfume and Santos references as well. Rather, the solution to this rather difficult technical problem requires a balancing of particular technical
requirements each of which may detrimentally undermine the outcome of any considered solution, and itself defeat attainment of a successful solution, which are solved only by the compositions taught by the appellant's specification and included amongst the claims. Hence, the current claims are believed to be both novel and nonobvious. Considering the presently claimed invention "as a whole" is it abundantly clear that it is also an unobvious over the prior art cited by the Examiner.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, since prior art teaches the same or substantially same perfume composition for fabric softener, the same or substantially same perfume composition for fabric softener is expected to have the same enhanced pre-rub performance. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Furthermore, Struillou teaches “there is still a need to improve aminoplast-based perfume delivery systems. In particular it would be advantageous to find a capsule encapsulating a perfume oil which would combine good storage stability of the capsules with a reduced perfume leakage in aqueous surfactant-rich consumer products together with improved olfactive performance / ease of breaking during gentle handling and when rubbing (page 3, line 4-8). while keeping the amount of polyisocyanate constant as described in WO2013/092375A1, the amount of aminoplast resin needed to make the wall of an aminoplast microcapsule encapsulating a perfume oil could be dramatically reduced while not only maintaining storage stability of the capsule but in fact significantly improving it and at the same time significantly improving the olfactive performance i.e. ease of breaking of the capsules as shown by higher perfume intensity on dry fabrics during very gentle handling and after rubbing. Another unexpected benefit of the invention is that when reducing the amount of aminoplast resin used to make the wall, the amount of free formaldehyde being released from the wall into the consumer good product is reduced by a much greater factor than the reduction factor in aminoplast resin in the wall (page 5, line 4-13).”. Therefore, Struillou teaches improved (enhanced) pre-rub performance. Thus, the 103 rejection is still proper.
no teaching as to the any parameters, or the relevance of the selection of the types of perfume compounds which are expected to be useful in the provision of the types of performance characteristics which are especially relevant to that of the claimed invention. Fairly stated, Struillou only actually provides an indiscriminate listing
of utility in virtually any and all perfumery compounds does not constitute any type of
"teaching or suggestion" to a skilled artisan of any criticality whatsoever as to the identity of specific perfumery compounds, and why some should be preferred over others. Rather, when considering Struillou 'as a whole', Struillou actually teaches that it is only the composition of the materials used to form the shell which plays any role in
controlling fragrance release and delivery. This is unequivocally stated by Struillou at
page 5. So, in effect, the 'technical problem' and the 'solution' provided by Struillou is solely directed to the amount of aminoplast resin to be used in conjunction with the
polyisocyanurate in order to form the encapsulating microcapsules. Struillou teaches that in order to improve their product performance that reducing the amount of aminoplast resin is a key factor, when it is stated. Hence it is a fair interpretation of Struillou that the foregoing 'teaches away' from the use of aminoplast resins in even Stuillou' s compositions. However, a reference "teaches away" when it "suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." See Medichem, S.A. v. Rolabo, S.L., In re Gurley, 27 F.3d 551, 553 [31USPQ2d1130] (Fed. Cir. 1994)) See also DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314 (Fed. Cir. 2009). While Struillou is discriminate with regard to the aminoplast resin, contrariwise Struillou is indiscriminate with regard to anything relevant as to the selection of the constituents of his perfume oil (perfumery compounds) and how it might effect Struillou's product performance. This 'silence' can be equated to a teaching that there is no criticality in the identification of specific perfumery compounds for any specific reason. Hence, Struillou does not provide a suggestion as to how to selectively identify perfumery compounds which should be identified from the myriad of known perfumery compounds, with the specific intent and 'reasonable expectation of success' that they would provide any specific performance characteristic, particularly of the type to which the present application is directed.
In response to this argument: this is not persuasive. MPEP 2123, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). As discussed in the above 103 rejection, the above and following response to arguments, Struillou in view of those secondary references teaches each limitation of appellant’s claimed invention including perfume composition encapsulated in microcapsule wherein the microcapsule shell 

Appellants argue that With reference to claim 1 as now presented herein:
i.) Strouillou does not disclose a perfume composition falling under the scope
of claim 1, in particular 10-30% w/w of GROUP A perfume ingredients; and,
11. Strouillou does not disclose a shell thickness of a microcapsule lower than
the 0.5 μmas required by claim 1. With regard to i.), Strouillou is generally not concerned with the composition of the perfume oil encapsulated. However, on page 7, lines 18-23, Strouillou discloses that: "the perfume contains less than 10% of its own weight of primary alcohols, less than 15% of its own weight of secondary alcohols and less than 20% of its own weight of tertiary alcohols. Preferably, the perfume does not contain any primary alcohols and contains less than 15% of secondary and tertiary alcohols. Such limited amounts of alcohols have the advantage of reducing the amount o[isocyanate functional groups reacting with the perfume. ", Thus, it is fair to understand that Strouillou "teaches away" ( consider: Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157; In re Gurley, 27 F.3d 551; DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314 (Fed. Cir. 2009)) from the use of alcohols, in particular of more than 15% w/w of secondary and tertiary alcohols (viz., including tertiary alcohols having at least 10 carbon atoms), because use of large amounts of alcohol is detrimental to obtaining capsules with the claimed technical effect. In line with the teaching of Strouillou, the only alcohol present in the perfume oil exemplified in Table 2 (page 18) is norlimbanol (a GROUP A tertiary alcohol as required by claim 1) at 0.9% w/w, which is indeed well below the upper limit of 15% for secondary and tertiary alcohols, as discussed above. No primary or tertiary alcohol is disclosed in the perfume oil of Table 2 of Strouillou. Moreover, of the components which fall under the definition of GROUP A perfume ingredients in claim 1, the perfume oil disclosed in the examples of Strouillou contains only 2-Methylundecanal (a Cl2 aldehyde), however its percentage (3.2% w/w) is far below the range required by claim 1 for GROUP A ingredients (10-30% w/w). Thus, a skilled artisan considering Struillou 'as a whole' would arrive at the irrefutable conclusion that in actual fact, Struillou does not provide any useful teaching regarding selection of perfumery compounds or how that they would influence fragrance release, particularly "enhanced pre-rub performance" as had only been discovered by the present appellants, and has only been demonstrated in appellant's specification. Indeed, Struillou teaches that no differences in fragrance delivery characteristics is expected to result by selection of specific perfumery compounds and specific amounts thereof. But inherency and obviousness are distinct concepts. WL. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 1555, 220 USPQ 303, 314 (Fed.Cir.1983), cert. denied, 469 U.S. 851, 105 S.Ct. 172, 83 L.Ed.2d 107 (1984); In re Spormann, 363 F.2d 444, 448, 150 USPQ 449, 452 (CCP A 1966) ("the inherency of an advantage and its obviousness are entirely different questions. That which may be inherent is not necessarily known. Obviousness cannot be predicated on what is unknown.") When the PTO asserts that there is an explicit or implicit teaching or suggestion in the prior art, the PTO must produce supporting references. Yates, 663 F.2d at 1057, 211 USPQ at 
perfumery compounds and how this would have any meaningful effect on fragrance
delivery and perhaps more particularly in limiting the undesired leakage of the perfume
composition from within the shell into a consumer product (or other composition) during
pre-utilization storage. In this respect, not only Struillou but also the secondary
references of Warr, Creating Perfume and Santos are all silent on this important technical problem.
In response to this argument: this is not persuasive. As discussed in the above 103 rejections, Strouillou teaches mixture of perfume ingredients such as alcohol, aldehyde, ketones, ester, etc., this is not considered as teaching away from using alcohol, as long as the content of primary alcohol is not more than 10%, secondary alcohol is not more than 15% and tertiary alcohol is not more than 20%. Regarding Strouillou does not teach 10-30% w/w of GROUP A (tetrahydrolinalool, tertiary alcohol), Strouillou gives guidance to one skill in the art that tertiary alcohol up to 20% may be included, Santos et al. teaches tetrahydrolinalool 3-45% in perfume composition for fabric softening, Creating Perfume teaches tetrahydrolinalool providing a fresh and distinctive smell; it is advantage to include tetrahydrolinalool at 3-45% in the perfume composition of Struillou for fresh smell. Regarding shell thickness of microcapsule, this is optimization under guidance from Warr et al. teaching shell thickness of a microcapsule for encapsulation perfume oil from 0.025 to 1.0um as discussed in the above 103 rejections. Regarding enhanced pre-rub performance, the above 103 rejection and response to argument have already fully addressed this limitation. Regrading very low amount of alcohol and aldehyde in working example of Struillou, it is argued that It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Therefore, Struillou, which is properly relied on, in view of those secondary references, teaches each limitation of appellant’s claimed invention, and the 103 rejection is still proper.

Appellants argue that The Examiner's proposed combination with Warr with Struillou is also contended to be improper, particularly when starting from the primary reference of Struillou. At the outset, the appellants disagreed that the Examiner's proposed combination of Struillou with Warr would in any way, be actually "obvious" or suggest to a skilled artisan the parameters which result in the currently claimed invention. The Examiner's attention was directed to the newly amended claims presented in appellant’s Amendment, which are the current claims being the subject of this appeal. As previously noted, the only relevant teaching of Struillou is in controlling the concentration of the aminoplast resin used in forming the microcapsules according to Struillou in order to influence fragrance delivery; but also as expressly noted above Struillou attaches no importance to, and is devoid of any specific teaching as to the these all comprise tertiary alcohols which are present in an amount of 20% w/w or greater which is inconsistent with Struillou's disclosure. Table 2 of Warr reveals the following tertiary alcohols and their amounts. It is thus fair to say that this discontinuity between Struillou and Warr supports the premise that Warr is improperly combined with Struillou. But even if this combination
were "forced", the appellants also takes the position that Struillou and Warr are further
improperly combined based on the following further discontinuities between these
documents. More specifically Warr discloses at paragraph [0327] that "aldehydes not only react during the preparation of the but surprisingly they continue reacting over time on storage within the capsule itself to an extent which may make a fragrance off actively unacceptable .... Thus perfume compositions of the present invention should preferably restrict the total level of fragrance aldehydes. including alpha, beta unsaturated
aldehydes, to less than 20% by weight. preferably less than 10% by weight,
more preferably to less than 5% by weight, and even more preferably less than 1% by
weight of the perfume composition. ". The above teaching thus renders Warr incompatible with Struillou. Here, reference is made to Table 2 of Struillou contains the Warr. Moreover, in paragraph [0336], Warr states: "It is also preferable if the levels of the following ingredients are limited to less than 25% by weight, preferably less than 10% by weight and more preferably less than 1 % by weight of the core composition: Amyl cinnamic aldehyde (122-40-7), Amyl cinnamic alcohol (101-85-9), Anisyl alcohol (105-13-5), Benzyl alcohol (100-51-6), Benzyl benzoate (120-51-4), Benzyl cinnamate (103-41-3), Benzyl salicylate (118-58-1),
Cinnamic aldehyde (104-55-2), Cinnamyl alcohol (104-54-1), Citronella! (106-22-9),
Coumarin (91-64-5), Eugena! (97-53-0), Farnesol (4602-84-0), Geraniol (106-24-1)
aldehyde (101-86-0), Hydroxycitronellal (107-95-5), Hydeoxymethylpentylcyclihexenecarbozaldehyde (31906-04-4), Isoeugenol (97-54-1), Lilia! (80-54-6), Limonene (5989-27-5), Linalool (78-70-6), Methyl heptine carbonate (111-12-6), Methyl octane carbonate (111-80-8), Phenyl acetoaldehyde (122-78-1), 3-methyl-4-(2, 6, 6-trimethyl-2-cyclihexen-l-yl)-3-buten-2-one (127-51-5).". The perfume composition in Table 2 of Struillou contains the following components which are also listed in paragraph [0336] of Warr in a total amount of 16.1 % w/w, which is outside the preferred range of Warr. Therefore, as it is clear that the teachings of Struillou and Warr are discontinuous with one another, and thus incompatible with one another, ergo, a skilled person would not combine these documents in order to arrive at subject matter falling under the scope of claim 1. Respectfully, the Examiner is reminded that a conclusion of obviousness does not follow merely from varying all the parameters, or trying each of the numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or  possible choices is likely to be successful." Grunenthal GmbH v. Aikem Labs., Ltd 919 F.3d 1333, 1345 (Fed.Cir. 2019). While Warr mentions at para. [0010] 'storage stability', Warr does not mention any aspect of pre-rub intensity, relevant to claims 13, 18 as presented herein - Warr is devoid
of any relevant disclosure or connection to pre-rub intensity. Thus, when seeking for
improved pre-rub intensity, the person skilled in the art would not consider Warr as
actually having any relevance to "pre-rub intensity", again undermining any proposed
combination with Struillou - particularly in view of the fact that Struillou is generally indiscriminate with regard to the selection and use of its recited perfumery compounds.
In response to this argument: This is not persuasive.  Firstly, the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Secondly, MPEP 2141.02 VI, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Thus, working examples of Warr reciting alcohol more than 20% of alcohol does not teach that Warr require alcohol more than 20%,  since Warr does not criticize, discredit, or otherwise discourage alcohol ingredient less does not criticize, discredit, or otherwise discourage aldehyde ingredient less than 20%; appellant’s argument of Warr incompatible with Struillou is unsupported, and there is nothing wrong for one of ordinary skill in the art to take guidance from Warr to optimize shell thickness of the microcapsule and produce instant claimed invention with reasonable expectation of success. Regarding appellant’s argument regrading enhanced pre-rub performance, the above 103 rejections and the above response to argument have already fully addressed this limitation. In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding appellant’s argument about specific combination of perfume oil at specific claimed range resulting in performance characteristics, it is argued that the combination of prior arts tech each limitation of appellant’s claimed invention including performance characteristics (enhanced pre-rub performance), and appellants failed to demonstrated unexpected results, thus, the 103 rejection is still proper.

Appellants argue that performance The Examiner also relied upon the further references of Creating Perfume and Santos in conjunction with Struillou and Warr in their attempt to render the claimed invention as being obvious. The appellant disagrees, and respectfully returned the Examiner's attention to the amended claims and further claims presented herein. For the sake of brevity, the appellant herein repeats and supra with regard to Struillou and Warr as being equally applicable to the instant grounds of rejection. The appellant adds that the further consideration of Santos and Creating Perfume does not overcome the impropriety of the conjoint consideration of Struillou and Warr. Nor does any further consideration of Santos and Creating Perfume address the fatal shortcomings noted previously nor render the currently claimed invention as being any more 'obvious', particularly in view of the further amendments to the claims presented herein. The appellant traversed the Examiner's reliance upon Santos. As a review of Santos will
reveal, Santo's perfume compositions (Perfume E, Perfume F) has the following indicated primary- and tertiary- alcohol content. Additionally, it is to be noted that these perfume formulations (i) include primary alcohols, whose inclusions are dissuaded by Struillou, hence 'teaches away' from their use, and also (ii) the total amounts of primary-, secondary- and tertiary alcohols present in Santos' exceeds the recommended limit taught by Struillou. Thus, Struillou and Santos are improperly combined The further consideration of Creating Perfume does not alter the above in any way. In particular, from neither Struillou or Warr, would the person skilled in the art would have had any motivation to select tetrahydrolinalool from Creating Perfume from amongst the
myriad of perfumery compounds recited in these documents, particularly in view of the
absence of both Struillou or Warr of any effective teaching or suggestion relevant to
selection of perfumery compounds, both as specific perfumery compounds as well as in
their relative weight percentages, as leading to the successful fragrance performance
characteristics, which are only addressed by the current appellant and only achieved by

Perfume, as the latter is simply a MSDS showing that tetrahydro linalool (a tertiary
alcohol) is an ingredient for fragrances. It provides nothing more. Further, as discussed
above, reading Struillou the skilled person would be dissuaded to use any alcohol, let
alone in an amount of 10-30 % w/w in the perfume composition. Therefore, starting with Strouillou, alone or in combination with Santos or Creating Perfumes, the skilled person would find no motivation to employ fragrance compounds as defined and in the amounts required in claim 1 or claim 14, particularly the recited group A and Group B compounds.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, since teaching is not limited to working example and the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Struillou allows up to 20% of tertiary alcohol, and  Santos teaches alcohol content from 15.5% to 96.5% (tetrahydrolinalool from 3-45%) and does not criticize, discredit, or otherwise tertiary alcohol amount below 20%, thus, this can not be considered as teaching away, Struillou is properly combined with Struillou to render appellant’s claimed invention obvious. Regarding selection of tetrahydrolinalool, Struillou teaches up to 20% of tertiary alcohol (encompassing any  tertiary alcohol perfume oil), under further guidance from Santos et al. teaching tetrahydrolinalool in perfume composition for fabric softening, Creating Perfume teaching tetrahydrolinalool 

Appellants argue that The Examiner also cites Barnabas, in combination with at least Warr, in considering the currently claimed invention as being 'obvious'. The appellant disagrees, and note again that a skilled artisan considering the prior art and its purported teachings 'as a whole' would not have any motivation to reach the Examiner's proposed combination. The disclosure of Barnabas is directed to certain fabric care compositions and methods for their use, which necessarily contain a 'fabric care polysaccharaide with globular structure'. While the Examiner cites that Barnabas includes a composition (at column 104) which comprises 10% eucalyptol and 10% linalool But is it quite pertinent to note that the entirety of the disclosure of Barnabas is devoid of any disclosure of any microencapsulated perfume compositions. Rather Barnabas' compositions are taught to be solids or aqueous solutions which are applied to fabric substrates, (see cols. 101 - 102) but in all instances there is no teaching of microencapsulated perfume compositions in those products. As such, it is not seen how any skilled artisan considering Barnabas "as a whole" would be imparted with anything relevant to addressing the technical problem relevant to the present invention, as while the recitation of eucalyptol and linalool appears in a cornucopia of recited potentially useful perfumery components in an extensive listing of hydrophilic perfume ingredients Grunenthal GmbH v. Aikem Labs., Ltd 919 F.3d 1333, 1345 (Fed.Cir. 2019) Hence, Barnabas does not even pass the logical threshold to warrant further consideration with any of the other references relied upon by the Examiner.
In response to this argument: This is not persuasive. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As clearly discussed in the above 103 rejections, both Struillou and Barnabas direct towards perfume composition for fabric care composition, Struillou in view Santos and Creating Perfumes are relied on for teaching encapsulated perfume composition comprising tetrahydrolinalool (3,7-dimethyloctan-3-ol) and Eucalyptol (1,3,3-trimethyl-2-oxabiclyclo[2,2,2]octane), Barnabas is relied on for teaching Eucalyptol at 10% in perfume composition for fabric care composition, therefore, it is obvious for one of ordinary skill in the art to optimize  and have 10-25% of Eucalyptol and produce instant claimed invention with reasonable , Santos et al. and Barnabas et al. to produce appellant’s claimed invention with reasonable expiation of success without demonstrating any unexpected results, thus, the 103 rejection is proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIANFENG SONG/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                        
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.